Opinion by
Judge Pryor:
We perceive no error in the judgment rendered in this case.
The petition alleges the execution of the injunction bound by the appellant, the dissolution of the injunction and the dismissal of the action; it also recites the amount of the judgment enjoined and the failure of the appellant to pay, etc. The demurrer therefore was properly overruled.
The answer filed by the appellants presented no defense to the action. They admit the execution of the bond, and in an absence of a compliance with its conditions are liable for the amount of the judgment enjoined.
The judgment is affirmed.